Citation Nr: 1450275	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, left gingival, status post resection, claimed as cancer, soft tissue sarcoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1979.  He served in the Republic of Viet Nam from January to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran had a hearing before the Board in December 2013.  A transcript has been associated with his electronic claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, squamous cell carcinoma, left gingival, status post resection, is related to presumed Agent Orange exposure during active duty in the Republic of Viet Nam.  


CONCLUSION OF LAW

Squamous cell carcinoma, left gingival, status post resection, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's private treatment records show that he was diagnosed with well differentiated squamous cell carcinoma of the left gingiva in July 2009.  After this diagnosis, he underwent oral cavity composite resection, neck dissection and reconstruction with a left fibula osteocutaneous free flap in August 2009, followed by postoperative chemoradiation therapy.  The Veteran therefore has a current disability.  Inasmuch as his service in Vietnam is confirmed, he is presumed to have had Agent Orange exposure.  See 38 C.F.R. § 3.307.  A VA examination was performed in July 2010.  The examiner concluded that it is as likely as not that Agent Orange exposure contributed to his cancer.  While she admitted that she was not an otolaryngologist, she had some expertise in this area as a dermatologist.  There is no medical opinion or convincing lay evidence rebutting this opinion.   Resolving all doubt in the Veteran's favor, service connection for squamous cell carcinoma, left gingival, status post resection, is allowed.   


ORDER

Service connection for squamous cell carcinoma, left gingival, status post resection, is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


